Citation Nr: 1442578	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1987 to June 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2011, the Veteran testified at a Board hearing before the undersigned. A transcript of this hearing is associated with the claims file.

The appeal was previously remanded in January 2012 and November 2012.  For the reasons discussed below, another remand is required.  Since the last remand, the Veteran has selected a new representative, The American Legion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected narcolepsy must be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.  

The Board last remanded this matter in November 2012 to obtain a medical opinion addressing the etiology of the Veteran's obstructive sleep apnea.  A new VA medical opinion was obtained in April 2013.  However, the VA examiner did not comply with all of the Board's remand directives, including addressing a July 2012 internet article from the Veteran and an October 2010 letter from the Veteran's VA physician, Dr. N.G.  Further, counter the Board's November 2012 directives, this examination was conducted by the same examiner who conducted the prior February 2012 VA examination.  The AMC noted these deficiencies and requested an independent medical opinion.  In June 2013, the independent medical examiner opined that the Veteran's sleep apnea is less likely than not proximately due to, the nexus of, or aggravated by her service-connected narcolepsy.  In regards to direct service connection, the medical examiner stated that she agreed with the previous VA examiner's opinion, which concluded that the Veteran does not meet the criteria for a diagnosis of sleep apnea or treatment protocol.  The independent medical examiner also noted that the Veteran's active duty medical notes do not reveal a diagnosis of sleep apnea.

The Board finds the June 2013 medical opinion inadequate.  The independent medical examiner did not use the terms "at least as likely as not" in providing an opinion on whether the Veteran's condition is related to her military service.  Furthermore, the examiner did not adequately consider the 2008 sleep study diagnosis of sleep apnea (in one part acknowledging the diagnosis and in another indicating that there was no such diagnosis of sleep apnea) or her allegations of continuous symptoms since service.  Her negative opinion, instead, relied on the absence of a sleep apnea diagnosis in the Veteran's service treatment records.  The Board, however, points out that the absence of an in-service diagnosis is not fatal to the Veteran's claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing, a new examination should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  That is, although in the prior remand, the Board found that obtaining an additional opinion was sufficient, in consideration of the current evidence, the Board finds that another VA examination is necessary.

Upon remand, updated VA treatment records should also be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant treatment records from the Salem VAMC dating since June 2013 and associate them with either the paper or virtual claims file.
2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of her sleep apnea.  The claims folder should be made available to the examiner for review.   The examination should be provided by someone other than the examiner who performed the February 2012 examination.  

After reviewing the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea is etiologically related to her active military service.  In providing this opinion, the examiner should address the Veteran's allegations of continuous symptoms of sleep apnea since service. 

The examiner is advised that the Board has found that the Veteran has been diagnosed with sleep apnea during the appeal period, and that the examiner's rationale cannot be premised solely on the lack of a current sleep apnea diagnosis (as she was diagnosed during the appeal period) or on the fact that the Veteran was not diagnosed with sleep apnea during service. 

The examiner should also address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected narcolepsy.  The examiner is asked to address the significance of the October 2010 letter from Dr. N.G. and the internet article received from the Veteran in July 2012.

If it is found that the obstructive sleep apnea was aggravated by the service-connected narcolepsy, the level of disability caused by the service-connected disability should be identified to the extent possible.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and her representative an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



